Citation Nr: 1637909	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-27 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision rendered by the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, granted service connection for PTSD with a rating of 30 percent effective September 30, 2008, and denied service connection for hearing loss and tinnitus.  

In June 2011, the Board denied the appeal for an initial rating higher than 30 percent for PTSD, and remanded the issues of service connection for hearing loss and tinnitus for additional development, including acquisition of an addendum VA examination opinion.  

The Board notes that the record now contains VA medical records dated after the most recent (February 2015) supplemental statement of the case; however, as this evidence is not pertinent to the claims on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).

In a letter dated in June 2016, the Board informed the Veteran that VA had been notified by the American Legion in May 2016 that they no longer represented the Veteran because the Veteran had revoked their power of attorney.  The Board then gave the Veteran 30 days within which to select a new representative; and emphasized that if VA did not hear from the Veteran or a new representative within 30 days the Board would assume that the Veteran wished to represent himself and resume review of his appeal.  There has been no contact from the Veteran or anyone on the Veteran's behalf since the Board's June 2016 letter regarding representation.  Thus, the he is considered to be self represented in this case.



FINDING OF FACT

The Veteran's hearing loss and tinnitus did not manifest until decades after his separation from service and they are not related to service, including in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard October 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records (STRs) have been obtained.  Post-service treatment records have also been obtained.

The Veteran was provided a VA medical examination in April 2009.  A medical opinion addendum was obtained in October 2014 pursuant to the Board's April 2011 remand.  Although the audiologist was not the same person, substantial compliance was made with the remand as a similarly qualified expert provided the opinion.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  This includes consideration of the audiogram with the transposed date of 1976 versus 1967 that was noted in the April 2011 remand.  Thus, VA's duty to assist has been met.

II.  Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, for a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss and tinnitus if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015). 

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  But see Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993) (noting that 38 C.F.R. § 3.385 "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service . . . a veteran may still establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 U.S.C.A. § 3.102 (2015).  

Legal Criteria

The Veteran seeks service connection for hearing loss and tinnitus, both of which he contends are related to his service in Vietnam.  He specifically recalls a situational loss of hearing in Vietnam during an ammo dump explosion.  See statements from Veteran dated in October 2012, January 2013, and June 2014; and October 2012 attestation from military buddy.  In May 1968, the Veteran separated from active duty service, and in September 2008 he filed his claim of service connection for hearing loss and tinnitus.  

STRs include the following audiology examination reports.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.


      September 1965 pre-induction examination: 
Hertz
500
1000
2000
3000
4000
Right ear
10
5
10
10
5
Left ear
10
10
5
5
15

Conversion of this pre-1967 ASA data to ISO (ANSI) units yields the following:

Hertz
500
1000
2000
3000
4000
Right ear
25
15
20
20
10
Left ear
25
20
15
15
20

      May 1967 examination: 
Hertz
500
1000
2000
3000
4000
Right ear
10
0
10
 
5
Left ear
10
0
5
 
15

Conversion of this pre-1967 ASA data to ISO (ANSI) units yields the following:

Hertz
500
1000
2000
3000
4000
Right ear
25
10
20
 
10
Left ear
25
10
15

20

      May 1968 separation examination: 
Hertz
500
1000
2000
3000
4000
Right ear
10
5
10
 
5
Left ear
0
0
 5
 
15

At the separation examination, the Veteran reported a history of hearing loss although the audiometric did not reveal hearing loss and the ears portion of the examination was normal.

Although hearing loss and tinnitus are not shown in service or within one year of separation, the evidence establishes that the Veteran was likely exposed to loud noise during service.  More recent evidence shows that the Veteran presently has the claimed disabilities for hearing loss and tinnitus, including hearing impairment for VA purposes under 38 C.F.R. § 3.385.  This is shown by the April 2009 VA examination.  As the current disability element of the claims is met, as well as the in-service event of noise exposure, the salient question is whether there is a relationship between the two that would substantiate the nexus element and the claims.

The earliest post-service evidence pertaining to the claims is a November 2008 VA audiology consultation.  The Veteran complained of long-term hearing loss and tinnitus with onset of many years ago, but the specific onset unknown.  This record in conjunction with the Veteran's lay statements in support of the claim linking his hearing loss and tinnitus to service, and the May 1968 report of hearing loss at separation, constitutes at least some lay evidence in favor of a connection between his current problems and service.

The Board, however, does not find it sufficient evidence to substantiate the nexus element, including based on a continuity of symptomatology in light of the other evidence of record.  Significantly, private treatment records, dated from 1997 to the mid-2000s include numerous complaints of and treatment for various medical problems.  These records also include general physical maintenance examinations addressing the Veteran's entire system.  Hearing loss and tinnitus are not referenced as a complaint when they would be expected to be noted in these many years of treatment, including some treatment by an otolaryngologist.  This absence of evidence is considered substantive negative evidence as there is a proper foundation in the record that demonstrates that the absence of evidence tends to disprove a relevant fact.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).

As the lay evidence is insufficient to substantiate the claim, the Board relies on the expert medical opinion evidence in this case.  The two opinions, from April 2009 and October 2014, weigh against a nexus between the Veteran's hearing loss and tinnitus, and his in-service noise exposure during service.  The two audiologists both conclude that the present conditions are less likely than not caused by military service.  As noted in the April 2011 remand, the April 2009 opinion mentions a normal 1976 audiogram, which was transposed from a 1967 audiogram.  This opinion has less evidentiary value because of that historical error, but the October 2014 opinion notes that issue and still comes up with the same result.

The experts' opinions are persuasive because of the explanation of why the hearing loss and tinnitus are not related to service both based on medical literature and expertise, and the Veteran's examination and medical history.  Among other things, the October 2014 audiology expert pointed to the normal STRs, including the normal separation examination that included audiometric testing and not a whispered voice test, and that there was no shift in thresholds.  It was explained that hearing loss does not happen after separation from service if it is the result of noise exposure, which would be immediate.  The expert pointed to medical literature indicating that, although some disabilities have delayed onset, hearing loss from hazardous noise is immediate.  Additionally, the examiner explained that, as tinnitus is not a disease by itself but a symptom of other conditions including hearing loss, and as hearing loss is not from military service, the Veteran's tinnitus is less likely than not a result of military noise exposure.  Furthermore, the examiner noted that medical literature shows that the as interval between noise exposure and the onset of tinnitus lengthens, the possibility of that tinnitus will be triggered by other factors increases.  Lastly, the examiner cited as a factor that there is no continuity of care from 1968 to 2008, which is 40 years.  As the Board explained above, this includes nearly 10 years of private treatment that did not include hearing loss or tinnitus care.

The Board finds that the nexus element is not substantiated based primarily on the expert medical opinions.  The Veteran's opinion on a nexus is not competent evidence as this is a question of medical complexity.  Thus, the medical opinions are afforded more evidentiary weight.

In summary, the Board finds that the Veteran's hearing loss and tinnitus did not manifest until decades after his separation from service and they are not related to service, including in-service noise exposure.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Therefore, service connection is not warranted for hearing loss and tinnitus.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
RYAN T. KESSEL
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


